Honorable Robert S. 'Calvert       odnion   NO. M- 96
Comptroller of Public Accounts
Austin, Texas                      ,Re: Construction of Senate Bill
                                        No. 111, Acts of the 60th
                                        Legislature amending Article
                                        655, Revised Civil Statutes,
                                        of Texas, 1925, and House
                                        Bill 362, Acts of the 60th
                                        Legislature amending Article
                                        4357, Revised Civil Statutes
Dear Mr. Callert:                       of Texas, 1925.
         'Your request for an opinion reads as follows:
          ,"The 60th Legislature, has amended Article
     655, R.C.S. by Senate Bill No. 111 find7 has
     amended Article 4357 R.C.S. by HousFBn1    No.
     362. A copy of the bills, which have been signed
     by the Governor is enclosed.
          "The questions before me as a result of the
     two acts becoming law are as follows:
          "1 . Does the amendments In Senate 33111No.
               111 and House Bill No. 362 only apply
               to certificates to be attached to claims
               of sellers of merchandise?
          "2 . Can this department continue to Issue
               warrants for properly submitted claims
               when such claims are submitted under an
               affidavit as to their correctness?
          “3. Does the House Bill No. 362 repeal the
              provisions of the below listed Articles
              requiring affidavits or sworn accounts?

                       -   ‘434-
Hon. Robert S. Calvert, Page 2 (M-96)


               "(A)   Article 4344, R.C.S., Section 4 for
                      settlement of accounts.

               "(B) Article 4359 R.C.S. for payrolls.



               "(0)   Article 6820 R.C.S. for travel for
                      Judges and attorneys.
               "(E) Article 6821 R.C.S., salary of
                    Special Judges.



               "(G) Article 1030 C.C.P., Section 7,
                      fees to sheriffs.
               "(H)   Article 1034 C.C.P., certified
                      copy of claims to be submitted
                      to Comptroller.
               "(I)   Article 1035, C.C.P., stating the
                      duties of the Ccmptroll$r upon
                      receflptof such claims.
          Senate Bill No. 111, Acts of the 60th Legislature, amend-
ing Article 655, Revised Civil Statutes of Texas, 1925, is an
Act ellmlnatlng the affidavit requirement for sellers of merchandise.
Article 655, as amended by Senate Bill No. 111, now reads as follows:
          "The contractor or seller shall In all cases
     certify that the Invoice fs correct and that it
     corresponds in every particular with supplies and/
     or services contracted for, which certification
     shall be In a form prepared by the Attorney General
     of Texas."
          Article 655 Is an Act constituting a part of Chapter 3
of Title 20 of the Revised Civil Statutes of Texas, 1925, relating
to the duties of the purchasing divlslon of the State Board of
Control. Therefore, such Act applies only to the contractor or
seller of supplies and/or services contracted for by the State
Board of Control.
          House Bill No. 362, Acts of the 60th Legislature, amends
Article 4357, Revised Civil Statutes of Texas, 1925, so as to require
                                                                        i
                        - 435 -
Ron. Robert S. Calvert, page 3 (M-96)


certification In lieu of verification by affidavit to the correct-
ness of claims against the State.
         Article 4357, as amended, reads, In part, as follows:
                          ,
         "(a) No warrant shall be prepared except on
    presentation to the warrant clerk of a properly
    audited claim, certified to Its correctness, the
    proper auditing of which claim shall be evidenced
    by the Initials written thereon by the person
    auditing the same; and such claim so certified
    and audited shall be sufficient and the only
    authority for th$ preparation of a warrant or
    warrants . . . .
          Prior to the amendment by House Bill No. 362, Article
4357 provided, in part, as follows:
          "No warrant shall be'prepared except on pre-
     sentation to the warrant clerk of a properly audited
     claim, verified by affidavit to Its correctness, the
     proper auditing of which claim shall be evidenced
     by the Initials written thereon by the person audit-
     ing the same; and such claim so verified and audited
     shall be sufficient and the only authority for the
     preparation of a warrant or warrants. Provided,
     that any claim for the amount of Fifty Dollars ($50.00)
     or less may be presented for payment with or without
     the affidavit as set forth above; If such claim be
     presented for payment without such affidavit the
     claimant must certify under the penalties of perjury
     that to the best of his knowledge and belief the
     claim Is true and correct, and upon such certificate
     the Comptfoller may issue warrant In payment there-
     of. . . .
          Article 4357 constitutes a part of Chapter 2, Title 70,
relating to the duties of the Comptroller of Public Accounts. The
express wording of Article 4357 that 'no warrant shall be prepared"
reveals that the provisions of Article 4357 applies to all claims
against the State, except as hereafter stated.
          Therefore, you are advised in answer to your first questl~on
that Article 655, Revised Civil Statutes of Texas, 1925, as amended
by Senate Bill No. 111, Acts cf the 60th Legislature, Regular Session,
1967, Chapter 11, page 29, applies only to the contractor or seller
of supplies and/or services contracted for by the State Board of
Control, whereas Article 4357, Revised Civil Statutes of Texas, 1923,

                       - 436 -
   Hon. Robert S. Calvert, page 4 (M-96)


   as amended by House Bill No. 362, Acts of the 60th Legislature,
   Regular Session, 1967, applies to the issuance  of warrants in pay-
   ment of all claims against the State , except those claims which are
   controlled by special laws, Including those Articles listed In
   your question 3.            .
             The caption to House Bill No. 362 reads as follows:
             "An Act amending Article 4357, Revised Civil
        Statutes of Texas, 1925, as amended, to require
        certification In lieu of verification by affidavit
        to the correctness of claims against the state;
        providing penalties for making false certificates;
       .provldlng a repealing clause; provl?ing a severability
        clause; and declaring an emergency.
             The purpose of the amendment of Article 4357 was to
   require certification In lieu of verification by affidavit of a
   claim against the State. An affidavit Is defined as a statement
   of fact or facts signed by the party making It, sworn to by some
   officer authorized to administer oaths. 2 Tex.Jur.2d 394, Af-
   fidavits, Sec. 1. pn the other hand a certification Is a statement
   of fact or facts not sworn to. In both Instances the party has
   made a statement of fact or facts as to Its correctness. There-
  ,fore, whenever a claim Is submitted to the Comptroller under an
   affidavit as to Its correctness, Article 4357 has been complied
:  with.                             *

             Therefore, in answer to your second question, you are
   advised that the Comptroller can continue to Issue warrants for
   properly submitted claims when such claims are submitted under
   an affidavit as to their correctness. It is to be noted however
   that Article 4357 no longer requires that claims be submitted
   under an affidavit, but requires only that the claim be certified
   to Its correctness.
             Articles 4344, V.C.S., 4359, V.C.S., 6820, V.C.S.,
   6821, V.C.S., 1020, C.C.P., 1030, C.C.P., 1034, C.C.P., 1035,
   C.C.P., 35.27, C.C.P., require affidavits on certain sworn accounts
   which are submitted to the Comptroller for Issuance of a State
   warrant. These are specific requirements relating to specific
   claims or sworn accounts of varl.ousIndividuals and officers,
   whereas, Article 4357 is a statute applying to all claims against
   the State generally.
             Section 2 of House Bill No. 362, Acts of the 60th
   Legislature. amending Article ‘r357,provl.des: "All laws or parts
   of laws in conflict with the provisions of this Act are hereby
                           - 437 -
Hon. Robert S. Calvert, Page~,5 (M-96)                     ’




repealed to the extent of conflict only."
          It Is our opinion that no conflict exists between Article
4357, Revised Civil Statutes of Texas, 1925, as amended by House
El& N;.c3i2 and Articles 4344, v.c.s., 4359, v.c.s., 6820, v.c.s.,
           ., 35.27, C.C.P., 1020, C.C.P., 1034, C.C.P. and 1035,
C.C.G. ' '
          You are therefore advised that the provisions of House
Bill No. 362, Acts of the 60th Legislature, Regular Session, 1967,
do not repeal the above mentioned statutes. Only the requirement
contained in Article 4357 was repealed and there Is no language
contained In House Bill No. 362 to indicate that the Legislature
Intended to modify existing requirements relating to specific af-
fidavits on certain sworn accounts.
                      SUMMARY
          Senate BillNo. 111, Acts of the 60th Legislature,
     Regular Session, 1967, amending Article 655, Vernon's
     Civil Statutes, eliminating the affidavit requirement
     contained therein applies only to the contractor or
     seller of supplies and/or services contracted for by
     the State Board of Control. House Bill 362, Acts of
     the 60th Legislature, Regular Session, 1967, amending
     Article 4357, Vernon's Civil Statutes so as to eliminate
     the affidavit required therein applies to all claims
     against the State, except those claims which are con-
     trolled by special laws, including the Articles listed
     below which are not repealed by House Bill No. 362.
     House Bill No. 362 does not repeal Articles 4344, V.C.S.,
     4359, v.c.S., 6820, V.C.S., 6821, V.C.S., 1020, C.C.P.,
     1030, C.C.P., 1034, C.C.P., 1035, C.C.P., 35.27, C.C.P.,
     relating to specific affidavits on certain sworn accounts.




                                     lstant Attorney General

Prepared by John Reeves
Assistant Attorney General



                             -   438 -
.            .:
    .   .’




Hon. Robert S. Calvert, page 6 (M-96)


APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
W. V. Geppert, Co-Chairman
Pat Bailey                     .
Houghton Brownlee
Jack Sparks
Malcolm Quick
STAFF LEGAL ASSISTANT:
A. J. Carubbi, Jr.




                          - 439 -